Offense, felony theft; penalty, two years in the penitentiary.
A Ford Coupe belonging to Dr. Hedrick of Abilene was stolen. Shortly thereafter appellant delivered this same automobile to a young lady, who retained possession of same until it was found and taken by the officers. She testified it was delivered to her by appellant to be used and kept by her.
No bills of exception appear in the record. The evidence showing possession of the stolen car in appellant recently after its theft and there appearing no facts sufficient to rebut the inference arising therefrom that it was unlawfully taken by him, the evidence was in our opinion sufficient. This evidence appears to meet the requirements of the well known rule in such cases. Branch's P. C., Sec. 2463; Cases v. State, 12 Tex. Ct. App. 59; Lehman v. State, 18 Tex. Ct. App. 174.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
HAWKINS, J., absent. *Page 634